 1   Brad L. Puffpaff WSBA No. 46434                             The Honorable Christopher M. Alston
     Bountiful Law, PLLC                                         United States Bankruptcy Judge
 2   4620 200th St. SW, Suite D
 3   Lynnwood, WA 98036

 4                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE
 6    In re:                                                    Chapter 11
 7
      V.S. INVESTMENT ASSOC., LLC,                              NO. 20-11541
 8
                                                                 DECLARATION OF NO CONFLICT
 9                                                              OF REAL ESTATE AGENT SHAWN
                                                                PERRY
10

11                                     Debtor(s).

12
                Shawn Perry declares under penalty of perjury under the laws of the State of Washington as
13
     follows:
14

15      1. I am a Real Estate Agent licensed in the State of Washington and my office is located at

16             Windermere Real Estate North Inc., 4211 Alderwood Mall Blvd, Suite 110, Lynnwood, WA

17             98036, and I submit this declaration in support of an Application and Order Authorizing

18             Employment of Shawn Perry to serve as real estate agent for the Debtor’s bankruptcy estate, and

19             pursuant to Bankruptcy Rule 2014.

20      2. I have no known connections with the debtor, creditors, any party in interest, their respective
21             attorneys or accountants, the United States Trustee, or any person employed in the office of the
22             United State Trustee.
23
        3. I have reviewed Local Bankruptcy Rule 2016 in accordance with Local Bankruptcy Rule 2014.
24
     Dated: June 30, 2020                           /s/ Shawn Perry
25                                                  Shawn Perry (Approved via email 6/30/2020).

26
       Application to Employ                                             Lawrence M. Blue, Attorney
27                                                                          Bountiful Law, PLLC
                                                                        4620 200th Street SW, Suite D
28                                                                         Lynnwood, WA 98036
                                                                       425-775-9700 Fax 425-645-8088


     Case 20-11541-CMA              Doc 35-2        Filed 07/01/20     Ent. 07/01/20 08:41:42           Pg. 1 of 1
